"   .AO" 245B (Rev. 02/08/2019) Judgment in a Cr'iminal Petty Case (Modified)                                                                                           d-
                                                                                                                                                          Page 1 of I



                                          UNITED STATES DISTRICT COURT
                                                     SOUTHERN DISTRJCTOF CALIFORNIA

                          United States of America                                                JUDGMENT IN A CRIMINAL CASE
                                           v.                                                     (For Offenses Committed On or After November I, 1987)



                         Clemente Bentura-Mariano                                                 Case Number: 3:19-mj-21631

                                                                                                  Bridget Kermedy
                                                                                                  Defendant's Attorney


    REGISTRATION NO. 76453298
    THE DEFENDANT:
     IZl pleaded guilty to count(s) _l_of_C_om__,__pl_fil_·n_t_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
      D was found guilty to count(s)
        after a plea of not guilty.
        Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
    Title & Section                     Nature of Offense                                                                           Count Number(s)
    8:1325                              ILLEGAL ENTRY (Misdemeanor)                                                                 1

      D The defendant has been found not guilty on count(s)
                                                                                        -------------------
      0 Count(s)                                                                                   dismissed on the motion of the United States.

                                                IMPRISONMENT
           The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
    imprisoned for a term of:

                                     D TIME SERVED                                        tJ'.           ftJO                           days

      IZl   Assessment: $10 WAIVED IZl Fine: WAIVED
      IZl   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
      the   defendant's possession at the time of arrest upon their deportation or removal.
      D     Court recommends defendant be deported/removed with relative,                          charged in case


          IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
     of any change of Iiame, residence, or mailing address until all fines, restitution, costs, and special assessments
     imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
     United States Attorney of any material change in the defendant's economic circumstances.


                                                             f'"a~_.
                                                                  ~~
                                                              ., [j  F[).'  ~lj;;-n
                                                                 l:,. L.«o:~•/=ni
                                                                                                 uesdav, April 16, 2019
                                                                                                 ate of Imposition of Sentence

                                                             APR 1 6 2019
     Received
                    DUS;,;
                           ,,/-:.::~--;
                                (f ~,,,/...
                                                    ER!(, U.3. D!STFUCT COURT
                                                SOUTHERN DF~'J'i'{/CT CIF ct. L!FORNIA
                                                BY                                    DEPUTY



     Clerk's Office Copy                                                                                                                       3:19-mj-21631
